                                                                         Case 5:19-cv-01348-EJD Document 30 Filed 06/11/19 Page 1 of 2




                                                                  1

                                                                  2                                 UNITED STATES DISTRICT COURT

                                                                  3                                NORTHERN DISTRICT OF CALIFORNIA

                                                                  4                                          SAN JOSE DIVISION

                                                                  5
                                                                       ERICA CUNNINGHAM PACE,
                                                                  6                                                         Case No. 5:19-cv-01348-EJD
                                                                                      Plaintiff,
                                                                  7                                                         CASE MANAGEMENT ORDER
                                                                               v.
                                                                  8                                                         Re: Dkt. No. 29
                                                                       SLAVIK MARKOVICH, et al.,
                                                                  9
                                                                                      Defendants.
                                                                 10

                                                                 11          This case is scheduled for a Case Management Conference on June 20, 2019. Based on the
United States District Court




                                                                 12   parties’ Joint Case Management Statement and proposed schedule, the court has determined an
                               Northern District of California




                                                                 13   appearance is unnecessary at this time. Accordingly, the Case Management Conference is

                                                                 14   VACATED and the parties are ordered to comply with the following schedule.

                                                                 15          IT IS HEREBY ORDERED that the court adopts the parties’ statement of disputed factual

                                                                 16   and legal issues as set forth in the Case Management Statement.

                                                                 17          IT IS FURTHER ORDERED that the deadline for joinder of any additional parties, or

                                                                 18   other amendments to the pleadings, is sixty days after entry of this order. The parties are instructed

                                                                 19   to comply with Federal Rule of Civil Procedure 15 in seeking joinder of parties or amendments to

                                                                 20   the pleadings prior to expiration of the deadline. Amendments sought after the deadline must

                                                                 21   comply with Federal Rule of Civil Procedure 16.

                                                                 22          IT IS FURTHER ORDERED that the parties shall comply with the presumptive limits on

                                                                 23   discovery set forth in the Federal Rules of Civil Procedure.

                                                                 24          IT IS FURTHER ORDERED that any disputes with respect to discovery or disclosure are

                                                                 25   referred to the assigned Magistrate Judge.

                                                                 26          IT IS FURTHER ORDERED that the parties shall meet and confer further in order to

                                                                 27   reach an agreement on an ADR process within 10 days of the date of this Order. Within that same

                                                                 28                                                     1
                                                                      Case No.: 5:19-cv-01348-EJD
                                                                      CASE MANAGEMENT ORDER
                                                                            Case 5:19-cv-01348-EJD Document 30 Filed 06/11/19 Page 2 of 2




                                                                  1   timeframe, the parties shall either (1) file the form entitled “Stipulation and (Proposed) order

                                                                  2   Selecting ADR Process” if an agreement is reached, or (2) file the form entitled “Notice of Need

                                                                  3   for ADR Phone Conference.

                                                                  4             IT IS FURTHER ORDERED that the following schedule shall apply to this case:

                                                                  5       EVENT                                              DEADLINE
                                                                          Fact Discovery Cutoff                              May 15, 2020
                                                                  6
                                                                          Designation of Opening Experts with Reports        May 22, 2020
                                                                  7
                                                                          Designation of Rebuttal Experts with Reports       June 1, 2020
                                                                  8
                                                                          Expert Discovery Cutoff                            July 1, 2020
                                                                  9       Deadline(s) for Filing Discovery Motions           See Civil Local Rule 37-3
                                                                 10       Deadline for Filing Dispositive Motions            July 9, 2020
                                                                 11       (see Section IV of Standing Order for Civil
                                                                          Cases)
United States District Court




                                                                 12       Hearing on Anticipated Dispositive Motion(s)       August 13, 2020 at 9:00 a.m.
                               Northern District of California




                                                                          Trial Setting Conference                           April 16, 2020 at 11:00 a.m.
                                                                 13       (see Section III(C)(1) of Standing Order for Civil
                                                                          Cases)
                                                                 14
                                                                          Joint Trial Setting Conference Statement           April 6, 2020
                                                                 15       (see Section III(C)(2) of Standing Order for Civil
                                                                          Cases)
                                                                 16
                                                                                IT IS FURTHER ORDERED that the parties shall comply with the Standing Order for
                                                                 17
                                                                      Civil Cases, a copy of which is available from the Clerk of the Court,1 with regard to the timing
                                                                 18
                                                                      and content of the Joint Trial Setting Conference Statement and all other pretrial submissions.
                                                                 19
                                                                                IT IS SO ORDERED.
                                                                 20
                                                                      Dated: June 11, 2019
                                                                 21
                                                                                                                         _____________________________________
                                                                 22                                                      EDWARD J. DAVILA
                                                                                                                         United States District Judge
                                                                 23

                                                                 24

                                                                 25

                                                                 26
                                                                      1
                                                                              A copy of Judge Davila’s standing order is also available on the court’s website at
                                                                      www.cand.uscourts.gov by clicking first on the “Judges” button, then on Judge Davila’s name,
                                                                 27   then on the link for “Judge Davila’s Standing Orders,” and finally on the link for “Standing Order
                                                                      for Civil Cases.”
                                                                 28                                                   2
                                                                      Case No.: 5:19-cv-01348-EJD
                                                                      CASE MANAGEMENT ORDER
